RICE, J.
This is an action upon a promissory note in which judgment was rendered for the defendants. The appeal is from the judgment.
The appellant mates but one specification of error, as follows:
‘ ‘ The court erred in rendering judgment against the plaintiff, the same not being supported by the evidence in the record.”
This assignment is very defective. (Caldwell v. Wells, 16 Ida. 459, 101 Pac. 812; Newport Water Co. v. Kellogg, 31 Ida. 574, 174 Pac. 602; Citizens’ Right of Way Co. v. Ayers, 32 Ida. 206, 179 Pac. 954; Citizens’ Right of Way Co. v. Pollard, 32 Ida. 212, 180 Pac. 259.)
The evidencé contained in the record is conflicting. There is ample evidence to support the findings of the trial court. The judgment is affirmed. Costs awarded to respondents.
Morgan, C. J., and Budge, J., concur.